Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “sturdy” is a relative term and one of ordinary skill in the art would not know its meaning.
Regarding claim 7, the term “in the general shape of a guitar case” is a relative term and one of ordinary skill in the art would not know its meaning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of McGrade (US Pub. 7,789,044 B2). 
Regarding claim 1, Pietra discloses a combination pet carrier and pet bed, comprising:
a transportable case (Abstract, lines 1-5: “A portable pet bed apparatus is provided that can be selectively side mountable to a bed assembly. The pet bed apparatus includes a carrier device that defines a bedding space thereof sized and dimensioned to accommodate a domestic pet therein”) at least a portion of which provides an air permeable membrane (Fig. 5, D-shaped closure screen 62) allowing the pet to breathe when the case is fully closed and secured for transport, and wherein at least an inner portion of the case includes padded internal siding (Fig. 4, padded insert 42);
and a ventilated compartment extendible and retractable from the case (Fig. 5, retractable hood 50 is ventilated and extends from the top of the carrier).
However, Pietra does not disclose as taught by McGrade, the pet bed being removably located within the case, and the pet bed being configured to enable the pet to recline during transport of the case (Col. 5, lines 10-11: “Illustrated in FIG. 10, is a removable 10 cushion 70 designed for the pet's comfort”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet carrier of Pietra to include the removable bed of McGrade for easier cleaning of the bed.
Regarding claim 2, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by Pietra, the ventilated compartment is extendible and retractable from both of, or either of, the top or bottom portions of the case (Fig. 5, retractable hood 50 is ventilated and extends from the top of the carrier).
Regarding claim 3, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by Pietra, the padded, internal siding comprises one or more of the following: 
mesh; rope; polyester; or Cordura fabric (Pg. 4, [0071], lines 1-3: “The padded insert 42 is preferably provided by a conventional lightweight, flexible material, such as a poly-fill material”).
Regarding claim 4, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by Pietra, the case is opened and closed using one or more of the following fastening mechanisms: zippers; Velcro®; hinges; or buttons (Pg. 5, lines 1-11: “To removably mount the hood 50 to the outer shell 41, the lower peripheral edge portion 60 of the hood is affixed to the opposed upper facing peripheral edges 40 of the outer shell through a fastener device 58. This edge to opposed edge affixation facilitates mounting ease therebetween, as well as provides easier visual assurance that such affixation is maintained, and thus, not compromised. In one specific embodiment, the fastened device 58 is also provided by a zipper mechanism or the like. It will be appreciated that the fastener device can be provided by any removable fastener, such as by a plurality of button-type fasteners”).
Regarding claim 7, Pietra as modified by McGrade discloses the claimed invention except for the case is in the general shape of a guitar case. It would have been an obvious matter of design choice to make the case in the shape of a musical instrument or whatever form or shape was desired or expedient for aesthetic purposes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Pietra as modified by McGrade discloses the claimed invention except for the case is guitar-shaped, and has a bulbous first end tapering to a long, narrowed-neck opposing second end. It would have been an obvious matter of design choice to make the case in the shape of a guitar or whatever form or shape was desired or expedient for aesthetic purposes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by Pietra, the case further comprises at least one carrying strap or handle (Pg. 6, lines 1-7: “Extending between the leg portions 75, 75' is a cross-bar 80 that provides structural and lateral stability to the assembly, while further enabling both leg portions 75, 75' to be extended and retracted, together as a unit, between the stowed and deployed positions. Thus, the cross-bar not only provides structural integrity to the mounting assembly, but also functions as a handle member”).
Regarding claim 10, Pietra as modified by McGrade discloses the claimed invention except for the bulbous first end of the case comprises at least one extendable and retractable ventilated compartment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate at least one extendable and retractable ventilated compartment in this location as required by design constraints, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 11, Pietra as modified by McGrade discloses the claimed invention except for the weight of the case, excluding the weight of any pet, is less than about 6 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to constrain the weight to less than 6 lbs as the weight of the carrying could be limited based on the carrying capacity of the user, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by McGrade, the case further comprises one or more ventilated openings, which may be rimmed to prevent blockage of the opening, such that a rigid, crush proof ring extends outward from the ventilated opening and surrounds at least a portion of the boarder of the ventilated opening (Col. 4, lines 26-29: “An orifice 46 reinforced with a grommet is also visible. Orifice 46 allows for an enclosed pet's leash to be secured outside of the pet enclosure and carrier 2, without opening the pet enclosure and carrier 2”).
Regarding claim 17, Pietra as modified by McGrade discloses the claimed invention except for the dimensions of the case are: a length of about or less than 18 inches, a width of about or less than 11 inches, and a height of about or less than 11 inches. It would have been an obvious matter of design choice to dimension the carrier device to these values as dictated by the size of the pet being carried, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 19, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by Pietra, the case is capable of being opened and closed, and when opened exposes at least a majority of the internal surface area of the case, thereby allowing the pet to enter or exit the case (Fig. 5, collapsible cover device 50 can be removably installed over opening 24).
Regarding claim 20, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by Pietra, the pet bed is situated within the case so that the pet may recline on the pet bed when the case is in a fully closed and in a secured position (An animal could conceivably lie in the bed while the carrier is in the closed position).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of McGrade (US Pub. 7,789,044 B2), and further in view of Porter (US Pub. 7,878,153 B2).
Regarding claim 5, Pietra as modified by McGrade discloses the claimed invention except for as taught by Porter, at least one of the side portions of the case includes a laterally projecting section which is flat, able to bear the weight of the case, and rigid to provide stability and balance, such that the case can stand upright on the laterally projecting section (Fig. 1, rear stability modulators 110. Col. 7, lines 16-18: “Typically, the tendency of the animal training device to rock is mitigated by a front stability modulator 110 and a rear stability modulator 111”. It is reasonable to assume that the stability modulators are capable of supporting the weight of the case).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet carrier of Pietra as modified by McGrade to include the laterally projecting section of Porter for improved stability.
Regarding claim 6, Pietra as modified by McGrade discloses the claimed invention in addition to as taught by Porter, the case further comprises one or more laterally projecting edges extending from the case to facilitate balance of the case in an upright position when the case is lying on its side portion (Fig. 1, rear stability modulators 110).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of McGrade (US Pub. 7,789,044 B2), Porter (US Pub. 7,878,153 B2), and further in view of Lau (US Pub. 2017/0071148 A1).
Regarding claim 12, Pietra as modified by McGrade and Porter discloses the claimed invention in addition to as taught by Pietra, the side portions of the case comprise a rigid, shape-retaining material (The sidewalls of Pietra have some degree of structural integrity and therefore can be considered relatively rigid and shape-retaining).
However, Pietra as modified by McGrade and Porter does not disclose the side portions of the case comprise a water-proof material as taught by Lau (Pg. 2, [0033], lines 9-11: “The pad 130 may have absorbent or waterproof qualities as desired and as is known in the art, and may be disposable or reusable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walls of the pet carrier of Pietra as modified by McGrade and Porter to include the water-proof properties of Lau to contain any pet excrement.
Regarding claim 13, Pietra as modified by McGrade, Porter, and Lau discloses the claimed invention in addition to as taught by Lau, the internal siding comprises an absorbent material (Pg. 2, [0033], lines 9-11: “The pad 130 may have absorbent or waterproof qualities as desired and as is known in the art, and may be disposable or reusable”).
Regarding claim 14, Pietra as modified by McGrade, Porter, and Lau discloses the claimed invention except for the side portions of the case comprise Cordura® fabric or rubber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sidewalls out of rubber for improved durability and leak-resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pietra (US Pub. 2013/0125827 A1) in view of McGrade (US Pub. 7,789,044 B2), and further in view of Rozsa (US Pub. 10,251,369 B1).
	Regarding claim 15, Pietra as modified by McGrade discloses the claimed invention except for as taught by Rozsa, a pocket is located on an external surface of the case, the pocket being configured to hold personal items and accessories, including but not limited to pet care supplies and food (Col. 3, lines 16-18: “Each of the plurality of compartments 101 is a pocket that is used to store selected provisions, supplies, or equipment necessary for the care of the domestic animal”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination pet carrier and pet bed of Pietra as modified by McGrade to include the pocket of Rozsa for storage.
Response to Amendment
	The applicant amended claim 1 to recite “a transportable case at least a portion of which provides an air permeable membrane allowing the pet to breathe when the case is fully closed and secured for transport, and wherein at least an inner portion of the case includes padded internal siding”. The examiner believes that this limitation is still taught by Pietra. The hood of Pietra comprises at least partially, a breathable section which when closed would allow for air to permeate the case. Applicant also amended claim 1 to recite “the pet bed being removably located within the case, and the pet bed being configured to enable the pet to recline during transport of the case; and a ventilated compartment extendible and retractable from the case”. Pietra also discloses removable inserts. The inclusion of the limitation “enable the pet to recline” adds little structure to the claim.
	Regarding claim 7, it is unclear what is meant by “the case in the general shape of a guitar case”.
	Claim 18 is acknowledged as being cancelled.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642